                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

CECIL LEE RUSSELL                               )
                                                )
     Plaintiff,                                 )
                                                )
v.                                              )     CIVIL ACTION NO. 18-0120-JB-MU
                                                )
SAM COCHRAN, et al.                             )
                                                )
     Defendants.                                )

                                             ORDER

        After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and there having been no objections filed, the Recommendation of the Magistrate Judge

made under 28 U.S.C. § 636(b)(1)(B) (doc. 9) is ADOPTED as the opinion of this Court. 1

        DONE and ORDERED this 7th day of November, 2018.




                                              s/JEFFREY U. BEAVERSTOCK
                                              UNITED STATES DISTRICT JUDGE




1
  By a “Motion to Dismiss Complaint” filed October 22, 2018 (doc. 12), Plaintiff withdrew
objections he had previously filed to the Report and Recommendation and expressly requests that
his complaint be dismissed pursuant to it. (“[P]lease dismiss this complaint per the Report and
Recommendation of the Magistrate Judge. Plaintiff withdraws his objections.”)
